Order, Supreme Court, Bronx County (Bertram Katz, J.), entered on or about May 13, 1993, which, inter alia, settled the coconservators’ final accounting, unanimously modified, on the law and the facts, to the extent of denying the balance of the commissions awarded to coconservator Flynn, and otherwise affirmed, without costs.
Coconservator Flynn’s delay in handing over the books and records of the conservatorship to her coconservator’s accountant contributed to the delay of almost six years after the conservatee’s death in the filing of the final accounting, and warrants denial of the balance of commissions awarded to her in the amount of $4,164.20 (see, Matter of Simpson, 61 Misc 2d 307).
We have considered appellant’s other objections to the accounting and find them to be without merit. Concur—Sullivan, J. P., Wallach, Kupferman, Asch and Tom, JJ.